Atkinson, J.
1. A ground of a motion for new trial should be complete in itself; and nothing is presented for decision by a ground which complains that the court erred in refusing to permit a named witness to be questioned by the defendant’s attorney as to what the witness swore on the commitment trial, and also that the court refused to permit the attorney to ask the witness if she did not swear “certain things” on such trial which were contradictory to what “she now swears,” such examination of the witness being relied on to show that defendant’s counsel had been entrapped by said witness “in having sworn differently at the said commitment trial to what she now swears, the attorney having stated that he had been entrapped by said witness.”
2. The charge on the subject of threats was not error on the ground that “it is not law, and also gives undue stress to threats and is calculated to affect the minds of the jury against the defendant.”
3. The court did not instruct the jury upon the law of circumstantial evidence; and an assignment of error upon an extract from the charge which complained that it was an instruction upon the subject of circumstantial evidence, and that there was no evidence to authorize it, was without merit.
4. The evidence was sufficient to support the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


Beck, J., absent. The other Jwstices concur.